Citation Nr: 1437422	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  05-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979 and from May 2000 to October 2000.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the Nashville, Tennessee, RO.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of the hearing is associated with the claims file.

In February 2009, the Board remanded the appeal for the agency of original jurisdiction (AOJ) to consider the threshold issue of whether new and material evidence had been submitted with respect to the previously denied service connection claim for a low back disability.  

In March 2010, the Board reopened and remanded this case for further development.

In a March 2011 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In an October 2012 Order, the Court granted the motion, vacated the March 2011 Board decision, and remanded the case to the Board for further appellate review.

In May 2013, the Board obtained a Veterans Health Administration (VHA) medical opinion.  The Veteran was notified about the medical opinion and given an opportunity to respond.

In an August 2013 decision, the Board again denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted another Joint Motion for Remand.  In a March 2014 Order, the Court granted the motion, vacated the August 2013 Board decision, and remanded the case to the Board for further appellate review.

This appeal was processed in part by using the Virtual VA paperless claims processing system.  The documents contained in this system, including the hearing transcript, were reviewed in conjunction with this appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 joint motion essentially determined that an adequate medical nexus opinion on the issue of secondary service connection was not obtained.  An additional medical opinion is needed to comply with the March 2014 joint motion as instructed below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA orthopedic medical records after May 2012 and associate these records with the claims folder.  

2.  After associating any updated VA orthopedic medical records with the claims folder, schedule the Veteran for a VA orthopedic examination with a suitably qualified clinician.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must conduct a complete orthopedic examination of the Veteran's low back and bilateral knees.  Any indicated testing must be completed.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the low back disability has either (1) has been caused by or (2) aggravated or otherwise made worse by the service-connected bilateral knee disability.  

The examiner must provide a complete rationale for each opinion, which includes both the causation and aggravation components for secondary service connection.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the low back claim.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



